Citation Nr: 0210075	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  02-09 152	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a January 
16, 1987 decision of the Board of Veterans' Appeal (Board) 
that denied service connection for the cause of the veteran's 
death.  

(The issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318, will be addressed in a separate decision 
of the Board under docket number 02-02 143.)  


REPRESENTATION

Moving party represented by:  Myles E. Eastwood, Attorney at 
Law


APPEARANCE AT ORAL ARGUMENT

The appellant


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946.  He died in September 1982.  The appellant is his 
surviving spouse.  

This matter comes before the Board from a May 2002 motion 
from the moving party for revision or reversal, on the 
grounds of clear and unmistakable error (CUE), of a January 
1987 Board decision that denied service connection for the 
cause of the veteran's death.  

The Board notes that at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., in May 
2002, the appellant raised the issue of whether there was 
clear and unmistakable error in a June 1947 rating decision 
that reduced the veteran's combined disability rating from 
100 percent to 90 percent.  She also appeared to be raising a 
claim related to the veteran's tobacco use in 
service/nicotine addiction.  These matters have not been 
formally adjudicated by the RO and have not been certified 
for appellate review.  They are referred to the RO for 
appropriate development.  

As noted on the initial page of this decision, the appellant 
has a pending claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  A temporary stay on the 
adjudication of 38 U.S.C.A. § 1318 claims like the one before 
the Board, as the veteran was not totally disabled for the 
statutory period, has been imposed in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v Secretary of Veterans Affairs, 
Nos. 00-7795, 00-7796, 00-7098, (Fed. Cir. Aug. 16, 2001).  
In that decision the Federal Circuit directed VA to conduct 
expedited rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  
Accordingly, the adjudication of the appellant's DIC claim 
under 38 U.S.C.A. § 1318 is stayed pending completion of the 
rulemaking, and will be addressed in a separate decision of 
the Board when the stay is lifted.  


FINDINGS OF FACT

1.  In a decision issued on January 16, 1987, the Board 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on January 16, 1987, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

The January 1987 decision of the Board denying service 
connection for the cause of the veteran's death did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  
38 U.S.C.A. § 7111 (West Supp. 2001).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).  

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2001).  The 
decision at issue here was issued in 1987; hence, these 
provisions are inapplicable.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2001).  

The following are examples of situations that are not CUE:  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; or a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2001).  Additionally, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2001).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court of 
Appeals for Veterans Claims (Court).  More specifically, it 
was observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  In fact, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992))., for CUE to exist:  

(1) [e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied, (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
disagreement with how the Board evaluated the facts also does 
not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

At the time of the January 1987 decision that denied service 
connection for the cause of the veteran's death, governing 
laws and regulations provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 310; 
38 C.F.R. § 3.303 (1987).  Where a veteran served 90 days or 
more during a period of war and hypertension and 
cardiovascular disease become manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there was no evidence of the 
diseases during the period of service.  38 U.S.C. §§ 301, 
312, 313; 38 C.F.R. §§ 3.307, 3.309 (1987).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C. § 410; 38 C.F.R. § 3.312 
(1987).  

Where, at the time of death, the veteran had service-
connected disability rated 100 percent disabling, careful 
consideration is given as to whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
a vital organ as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (1987).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1987).  


When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt means 
a substantial one within the range of probability was 
distinguished from speculation or remote possibility.  38 
C.F.R. § 3.102 (1987).  

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  Based 
upon testimony provided at a personal hearing before the 
undersigned Member of the Board in Washington, DC, in May 
2002, the hearing transcript was accepted as the motion.  The 
motion identified the moving party's name and the claim 
number.  The decision with which it is asserted there is 
clear and unmistakable error issue has been identified, i.e., 
the January 1987 Board decision that denied service 
connection for the cause of the veteran's death.  The motion 
also clearly alleges facts about the veteran's longstanding 
service-connected disabilities.  See 38 C.F.R. § 20.1404.  

A review of the evidence which was of record at the time of 
the January 1987 Board decision reflects that, at the time of 
the veteran's death, he had established service connection 
for complete paralysis of the left sciatic nerve with 
complete foot drop and weakened flexion of the knee, rated 80 
percent disabling; ankylosis of the left hip due to a gunshot 
wound to the left gluteal region and anterior femoral region, 
rated 60 percent disabling; chronic lumbosacral strain, rated 
20 percent disabling; and arthritis of the right hip, rated 
10 percent disabling.  His combined disability rating was 100 
percent from February 2, 1976.  He was also entitled to 
special monthly compensation based on the loss of use of a 
foot.  His death certificate showed that he died in September 
1982 due to ventricular fibrillation due to a myocardial 
infarction.  Other significant conditions included 
hypertension and arteriosclerotic heart disease.  

At the time of the January 1987 Board decision, the veteran's 
complete service clinical records were not on file.  However, 
a report of separation examination revealed the veteran's 
heart and blood vessels were normal and his blood pressure 
was 126/72.  At a VA examination in May 1949, cardiovascular 
findings were again normal and his blood pressure was 120/80.  
A VA medical certificate dated in September 1975 revealed 
that his blood pressure was 140/90.  The terminal 
hospitalization records demonstrated that the veteran was 
admitted on September 11, 1982 from the emergency room with 
an acute inferior posterior myocardial infarction to which he 
succumbed the next day.  

In statements dated in October 1985 and September 1986, with 
accompanying published medical literature, a private 
physician opined that the veteran's life was prematurely 
shortened by his service-connected disability as the injury 
denied him the ability and opportunity to obtain regular 
cardiovascular exercise, shown to be a protective factor 
against heart disease.  The physician noted he had not been 
directly involved in the veteran's medical care, but had 
known the veteran and was familiar with the extent of his 
physical disability.

In it's January 16, 1987 decision, the Board concluded that 
the veteran's heart disease was not shown in service or 
within one year of his discharge.  It was further held that 
his service-connected musculoskeletal disabilities did not 
debilitate him or render him less capable of resisting the 
effects of the myocardial infarction and related 
complications; and they were not related to his development 
of cardiovascular disease or hypertension.  In reviewing the 
record, the Board found that the evidence did not create a 
reasonable doubt that could be resolved in the appellant's 
favor.  

The appellant has argued that a finding of CUE in the Board's 
January 16, 1987 decision should be made because the Board 
relied upon its own medical judgment to conclude that a 
service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death; 
that the veteran's service-connected disabilities did render 
him less capable of resisting the effects of the fatal 
myocardial infarction; and that the Board's conclusions are 
not supported by the medical evidence of record.  However, 
after consideration of the arguments in connection with the 
record as it existed at the time of the August 1987 decision, 
the Board concludes that the correct law and facts were 
before the Board in January 1987, and that the decision was 
supported by the record in existence at that time.  As such, 
there has been no demonstration of clear and unmistakable 
error in the decision that denied service connection for the 
cause of the veteran's death.  

The Board's decision outlined and correctly applied all the 
relevant laws and regulations in existence at the time of the 
January 1987 decision.  In summary, the Board's analysis 
reflects that the laws and regulations provided that service 
connection for the cause of the veteran's death could be 
granted if it was shown that a service-connected disability 
caused or contributed materially to cause the veteran's 
death; or that service-connected disabilities that were rated 
100 percent disabling resulted in debilitating effects and 
general impairment of health such that the person was less 
capable of resisting the effects of another disease or injury 
that caused the death.  The decision also outlined relevant 
evidence.  While the decision did not specifically mention 
the private physician's opinions in October 1985 and 
September 1986, there is nothing in the decision which 
reflects such opinions were not considered.  Rather, in 
weighing the evidence, the Board decision noted that the 
preponderance of the evidence showed that neither 
hypertension nor heart disease were manifested in service or 
within a year of his discharge; that none of his service-
connected disabilities was shown to be the primary cause of 
his death, and that the evidence did not demonstrate that the 
veteran was so debilitated by his service-connected 
disabilities such that he was less able to resist the effects 
of the myocardial infarction.  Hence, the Board concluded 
that the veteran's service-connected musculoskeletal 
disabilities did not cause or contribute materially to cause 
his death from a myocardial infarction, and his service-
connected disabilities did not debilitate him and render him 
less capable of resisting the effects of the myocardial 
infarction.  These conclusions were supported by the evidence 
then of record.  

As discussed above, a disagreement as to how information was 
weighed and evaluated does not constitute CUE.  See Luallen, 
supra; 38 C.F.R. § 20.1403(d).  In the absence of the kind of 
error of fact or law which would compel the conclusion that 
the result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
Board's January 16, 1987 decision that denied service 
connection for the cause of the veteran's death.  
Accordingly, the appellant's motion for revision of that 
decision must be denied.  


ORDER

The motion for revision of a January 1987 Board decision that 
denied service connection for the cause of the veteran's 
death, on the basis of clear and unmistakable error, is 
denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form: 

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel. 
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



